PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                  _____________

                      No. 12-2646
                     _____________

                  ROBERT LASSITER,

                                          Appellant

                             v.

      CITY OF PHILADELPHIA; THOMAS PRESS,
      Managing Investigator of the City of Philadelphia
First Judicial District of Pennsylvania (FJDP) Warrant Unit;
  POLICE OFFICER EDWARD OLEYN, Badge #2621;
       POLICE OFFICER NICK COCO, Badge #4464




     On Appeal from the United States District Court
        for the Eastern District of Pennsylvania
                (D. C. No. 2-11-cv-03397)
       District Judge: Honorable Stewart Dalzell


        Submitted under Third Circuit LAR 34.1(a)
                    on March 7, 2013
  Before: SCIRICA, JORDAN and ROTH, Circuit Judges

               (Opinion filed May 15, 2013)



Alan E. Denenberg, Esq.
Abramson & Denenberg
1315 Walnut Street
12th Floor
Philadelphia, PA 19107,

                   Counsel for Appellant


Eleanor N. Ewing
City of Philadelphia Law Department
1515 Arch Street, 17th Floor
Philadelphia, PA 19102,

                   Counsel for Appellees




                       OPINION


ROTH, Circuit Judge:

      Robert Lassiter appeals the District Court’s grant of
defendants’ motion for judgment on the pleadings under




                            2
Federal Rule of Civil Procedure 12(c). For the reasons that
follow, we will affirm the order of the District Court.

I. Background

        On May 25, 2011, Lassiter filed a complaint alleging,
inter alia, Fourth Amendment violations for excessive force
and false arrest. The complaint stated that the incident giving
rise to Lassiter’s cause of action took place on May 22, 2009.
On August 2, 2011, defendants filed an answer asserting six
affirmative defenses. However, defendants did not raise the
two-year statute of limitations as a defense.

       The parties appeared before the District Court for a
Rule 16 pretrial conference on September 20, 2011. During
the conference, without being prompted by either party, the
District Court observed that the statute of limitations
appeared to have expired but that defendants failed to raise
the issue in their answer. Defendants’ counsel acknowledged
that they had missed this issue. The District Court then
suggested that defendants could amend their answer and, in a
scheduling order, invited defendants to advise the court as to
“how this matter should proceed.”

       After the pretrial conference, defendants sought leave
to file an amended answer. On February 23, 2012, the
District Court granted the motion over Lassiter’s opposition.
Defendants then filed a motion for judgment on the pleadings,
seeking dismissal of the complaint due to the expiration of the
statute of limitations. On May 29, 2012, the District Court
granted defendants’ motion for judgment on the pleadings
and dismissed the complaint as time barred. Lassiter
appealed.




                              3
II. Discussion1

        Lassiter raises three issues on appeal. First, he argues
that the District Court improperly raised the statute of
limitations issue sua sponte at the Rule 16 conference. His
second claim of error is that, because the statute of limitations
issue was raised improperly, the District Court erroneously
granted defendants leave to file the amended answer. Third,
Lassiter posits that, given these two errors, the District Court
should not have granted defendants’ motion for judgment on
the pleadings. Because we hold that the District Court had
the authority to raise the statute of limitations issue during the
Rule 16 conference, we need not address Lassiter’s second
and third arguments.

        Rule 16 of the Federal Rules of Civil Procedure
contemplates that a trial court should assume an “active
managerial role” in the litigation process to expedite the
efficient disposition of a case. Phillips v. Allegheny Cnty.,
869 F.2d 234, 239 (3d Cir. 1989). At a Rule 16 conference, a
district court “may consider and take appropriate action” on a
broad variety of topics, including “formulating and
simplifying the issues, and eliminating frivolous claims or
defenses[.]” Fed. R. Civ. P. 16(c)(2)(A). Indeed, the notes to
Rule 16(c) state that the rule was drafted to “clarify and

1
  Questions of law—including the scope of a district court’s
authority under the Federal Rules of Civil Procedure—are
subject to plenary review. Pfizer Inc. v. Uprichard, 422 F.3d
124, 129 (3d Cir. 2005). The District Court had subject
matter jurisdiction over this case under 28 U.S.C. § 1331 and
42 U.S.C. § 1983. We have appellate jurisdiction under 28
U.S.C. § 1291.




                                4
confirm the court’s power to identify the litigable issues . . . in
the hope of promoting efficiency and conserving judicial
resources by identifying the real issues prior to trial, thereby
saving time and expense for everyone.” Fed. R. Civ. P. 16
Advisory Comm. Notes to 1983 Amendment, Subdivision (c)
(emphasis added) (citing Meadow Gold Prods. Co v. Wright,
278 F.2d 867 (D.C. Cir. 1960)).

        Consistent with the text and the Advisory Committee
Notes, we have interpreted Rule 16 as vesting a trial court
with “wide discretion and power to advance causes and
simplify procedure before presentation of cases to juries.”
Buffington v. Wood, 351 F.2d 292, 298 (3d Cir. 1965). Thus,
Rule 16 authorizes a trial judge to “supervise the pretrial
phase of litigation . . . [by] sifting the issues and reducing the
delays and expense of trial so that a suit will go to trial only
on questions as to which there is an honest dispute of fact or
law.” Delta Theatres, Inc. v. Paramount Pictures, Inc., 398
F.2d 323, 324 (5th Cir. 1968) (citation and internal quotation
marks omitted); see also Brinn v. Bull Insular Lines, Inc., 28
F.R.D. 578, 579 (E.D. Pa. 1961) (affirming the district court’s
limitation of theories upon which the plaintiff could seek
liability during a Rule 16 conference).

       Here, the District Court acted within the scope of its
authority by raising the statute of limitations issue—an
important issue on which there was no dispute of fact or
law—at an early stage (less than two months after the answer
was filed) to prevent the needless waste of judicial resources.
Because defendants could have amended the answer to
include the statute of limitations defense and because the
untimeliness of the complaint was obvious, it would have
been pointless for the District Court to allow this case to




                                5
continue to occupy space on the docket.2 The prompt
identification and efficient resolution of simple issues like the
one at bar today is precisely the reason why Rule 16 exists.
Therefore, we conclude that the District Court did not err in
raising the statute of limitations issue at the Rule 16
conference and in inviting the parties to brief the issue.

        Lassiter relies heavily on two cases from other circuits
for the proposition that a district court may not raise a statute
of limitations defense sua sponte. See Eriline Co. S.A. v.
Johnson, 440 F.3d 648, 655-57 (4th Cir. 2006) (“[T]he
district court should have refrained from raising and
considering the statute of limitations defense sua sponte.”);
Haskell v. Wash. Twp., 864 F.2d 1266, 1273 (6th Cir. 1988)
(“Since it is a waivable defense, it ordinarily is error for a
district court to raise the [statute of limitations] sua sponte.”).
These cases are inapposite. In both cases, the parties had
engaged in protracted litigation before the trial judges raised
the statute of limitations issue. See Eriline, 440 F.3d at 650-
51 (eighteen months); Haskell, 894 F.2d at 1273 (three years).

2
  As noted by the District Court, defendants did not waive the
statute of limitations defense at the time of the Rule 16
conference because the answer could still have been amended
to include a statue of limitations defense. See Charpentier v.
Godsil, 937 F.2d 859, 863-64 (3d Cir. 1991) (holding that
failure to raise an affirmative defense in an answer does not
automatically result in waiver, and that the defense may be
asserted in an amended pleading, so long as the plaintiff
suffers no prejudice); see also Robinson v. Johnson, 313 F.3d
128, 135 & n.3 (3d Cir. 2002) (noting that defendants should
be afforded broad latitude to amend an answer to assert a
statute of limitations defense).




                                6
Because of the length of time and extensive litigation in those
cases, the courts determined that the statute of limitations
defense had been waived under Rule 8(c); consequently, it
was improper for the district courts to have raised the statute
of limitations question sua sponte. See Eriline, 440 F.3d at
653-54; Haskell, 864 F.2d at 1273. Furthermore, in both
cases, the district court not only raised the statute of
limitations defense, it also issued a sua sponte ruling on it.
See Eriline, 440 F.3d at 651 (sua sponte dismissal of “the
Complaint in its entirety”); Haskell, 864 F.2d at 1272 (sua
sponte grant of leave to file an amended answer). Here,
although the District Court raised the statute of limitations
problem during the Rule 16 conference, it acted only in
response to appropriate motions by the defendant. In light of
these distinctions, we find Eriline and Haskell to be
unpersuasive.

        Lassiter also argues that, in raising the statute of
limitations issue sua sponte, the District Court upset the
principle of parity and the purpose of the adversarial system
by essentially acting as counsel for defendants. This concern
is overblown. First of all, we question whether the District
Court’s act of calling attention to the statute of limitations can
be properly characterized as raising that defense sua sponte,
given that the Court then waited for defendants to raise it—
and for Lassiter to respond to it—before ruling on the issue.
In any event, our precedent suggests that a district court is
well within its rights to independently raise a statute of
limitations defense in such a manner. We have concluded
that “a district court may sua sponte raise the issue of the
deficiency of a complaint . . . so long as the plaintiff is
accorded an opportunity to respond.” Travelers Indem. Co. v.
Dammann & Co., Inc., 594 F.3d 238, 256 n.14 (3d Cir. 2010)




                                7
(discussing defenses to a dismissal under Rule 12(b)(6))
(citation and internal quotation marks omitted). For example,
in a pretrial conference just three weeks before trial, we have
approved of a district court sua sponte raising an affirmative
defense that otherwise might have been waived. Pediatrix
Screening, Inc. v. Telechem Int’l, Inc., 602 F.3d 541, 544, 550
(3d Cir. 2010). We have also held that judges have the power
to sua sponte raise equitable defenses like the doctrine of
unclean hands. Highmark, Inc. v. UPMC Health Plan, Inc.,
276 F.3d 160, 174 (3d Cir. 2001). These cases confirm that it
was plainly within the power of the District Court here to
raise the statute of limitations defense on its own initiative
during the first pretrial conference.

       In sum, because the District Court has broad pretrial
management authority under Rule 16 and because Lassiter
was given the opportunity to respond to the issue presented,
we reject Lassiter’s contention that the District Court
improperly raised its concern about the statute of limitations
during the initial pretrial conference.3

III. Conclusion

       For the foregoing reasons, we will affirm the judgment
of the District Court.

3
  Because we hold that the District Court had the authority to
raise the statute of limitations issue during the Rule 16
conference, Lassiter’s subsidiary arguments that the District
Court should not have granted leave to amend and that the
District Court should not have considered the statute of
limitations issue in defendants’ Rule 12(c) motion necessarily
fail.




                              8